221 F.2d 556
Woodrow Nor WOODS, Applicant,v.Harley O. TEETS, Warden, San Quentin, California, Respondent.
Misc. No. 432.
United States Court of Appeals Ninth Circuit.
April 21, 1955.

Woodrow Nor Woods, San Quentin, Cal., in pro. per., for applicant.
No appearance for respondent.
Before DENMAN, Chief Judge.
DENMAN, Chief Judge.


1
Applicant seeks a certificate of probable cause to appeal from an order of the United States District Court for the Northern District of California, Southern Division, denying his application for a writ of habeas corpus.  The order was entered February 8, 1955, and the District Court denied a certificate of probable cause.


2
The application was not received by this court until after the time in which to take an appeal had run and is ordered dismissed.